Citation Nr: 9918884	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-28 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for left ankle 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
depressive disorder with anxiety.

4.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux with hiatal hernia and esophagitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1991.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, and the Medical and Regional Office Center in 
Wichita, Kansas.

The issue of entitlement to an evaluation in excess of 10 
percent for gastrointestinal disability will be addressed in 
the remand portion of this action.


FINDINGS OF FACT

1.  The veteran's claims for service connection for bilateral 
knee disability and for left ankle disability are not 
plausible.

2.  All available evidence necessary for an equitable 
determination of the veteran's claim for an evaluation in 
excess of 10 percent for depressive disorder with anxiety has 
been obtained.

3.  The veteran's psychiatric disability was not productive 
of more than mild social and industrial impairment prior to 
September 18, 1996.

4.  The veteran's psychiatric symptomatology results in 
definite, but no greater, impairment of industrial 
adaptability beginning September 18, 1996.



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral knee disability or 
left ankle disability.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 10 percent for 
depressive disorder with anxiety prior to September 18, 1996, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9405 (1996).

3.  The criteria for a 30 percent rating for depressive 
disorder with anxiety have been met beginning September 18, 
1996.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9405 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § § 1110, 1131 (1998).  Service incurrence may be 
presumed for certain chronic disabilities, including 
arthritis, when shown to a degree of 10 percent within a year 
of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Continuity of 
symptomatology is required when the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may also be granted for disability which is proximately due 
to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).

The veteran's service medical records do not refer to the 
veteran's knees or left ankle, except in November 1989, when 
it was noted that the veteran had a wrap for his left ankle 
and that he should wrap the ankle as needed for support.  An 
April 1991 examination report indicates that the veteran's 
lower extremities were normal.

On VA examination in September 1991, the only complaints and 
abnormal findings involved the veteran's skin.  No joint 
deformity was noted on musculoskeletal system evaluation.

The veteran complained on VA examination in November 1993 of 
a history of continuous bilateral knee and ankle pain.  X-
rays of the knees and ankles were within normal limits.  The 
diagnoses were bilateral patellofemoral syndrome and 
questionable status post bilateral ankle sprain.
VA outpatient records from November 1993 to May 1996 reveal 
that the veteran complained in May 1994 of bilateral ankle 
and knee pain; patellofemoral syndrome was diagnosed.  X-rays 
of the knees in November 1994 were interpreted as showing 
very minimal degenerative changes at the patellofemoral 
joints bilaterally.  Mild degenerative joint disease of the 
knees was diagnosed in July 1995.  According to a 
Rehabilitation Medicine Clinic report dated in July 1995, the 
veteran was status post bilateral ankle fractures and had 
bilateral knee pain with knee crepitance.  X-ray studies of 
the knees in January 1996 were considered normal.

On VA orthopedic examination in May 1997, which was primarily 
to determine the condition of the right ankle, it was noted 
that there was full range of motion of both ankles with no 
tenderness.  Strength was 5/5, bilaterally, and there was 
good distal pulse and sensation.  The diagnosis was status 
post right ankle fracture times two with residual.  

The above evidence does not show any chronic knee or left 
ankle disability during service or arthritis of the knees or 
left ankle within a year of service discharge.  Moreover, 
there were no complaints or findings of knee or left ankle 
disability on VA examination in September 1991.  The initial 
post-service notation of knee and ankle pain was on VA 
examination in November 1993.  Although mild degenerative 
changes of the knees was noted in November 1994 and July 
1995, X-ray studies of the knees in January 1996 were 
considered normal.  On VA orthopedic evaluation of the ankles 
in May 1997, no left ankle disability was found.  There is 
also no medical evidence suggesting that the veteran has 
chronic knee or left ankle disability due to his service-
connected right ankle disability.  Accordingly, the Board 
must conclude that the veteran's claims for service 
connection for bilateral knee disability and left ankle 
disability are not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
applications for service connection for the above noted 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 10 percent for 
depressive disorder with anxiety is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

An August 1997 rating decision granted service connection for 
depressive disorder with anxiety as secondary to the 
veteran's service-connected post operative right orchiectomy 
with erectile dysfunction; a 10 percent evaluation was 
assigned for the veteran's psychiatric disability, effective 
July 25, 1995, the date of claim.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's psychiatric disorder.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the evidence of record is not adequate for 
rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

The veteran's claim for is an original claim that was placed 
in appellate status by a notices of disagreement expressing 
disagreement with an initial rating award.  The Board notes 
that the rule from Francisco v. Brown, 7 Vet.App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).

VA outpatient records from July 1994 to May 1996 reveal that 
an adjustment disorder with mixed features was diagnosed in 
November 1994.  A psychological evaluation was conducted in 
December 1994 to rule out a psychogenic overlay for his 
complaints of pain.  After examination, the examiner 
concluded that the veteran did not have an Axis I or Axis II 
diagnosis; the veteran's global assessment of functioning 
(GAF) score was 95.  An adjustment disorder with anxiety was 
diagnosed in January 1995.

On VA psychiatric examination in July 1996, it was noted that 
the veteran was in graduate school studying for a Master's 
degree in quantum electronics.  He indicated that he enjoyed 
a variety of activities and had a girlfriend.  His primary 
complaint was anger at the way he was treated in service and 
the "incompetent" medical treatment he received after 
service from VA.  On mental status examination, the veteran 
was well oriented with normal verbalization, although it was 
noted that the veteran had become angry, agitated, and 
hostile with the examining physician's assistant prior to the 
evaluation.  The veteran described episodic dysphoria and 
anxiety.  His affect was considered appropriate.  He appeared 
articulate and intelligent.  The diagnoses were male sexual 
dysfunction; and symptoms of anxiety disorder, not otherwise 
specified.  The examiner noted that the veteran was highly 
intelligent and did not appear to have any significant social 
or occupational impairment.  The most the examiner could say 
prior to having seen all of the veteran's past medical 
records was that he had some symptoms of an anxiety disorder 
that manifested intermittently with irritability and, 
possibly, some temper outbursts.

An October 1996 Addendum to the July 1996 report from the VA 
examiner reveals that the veteran's therapist in the VA 
Mental Health Clinic indicated that the veteran had 
persistent symptoms of anxiety and irritability, with some 
suspiciousness and occasional dysphoric mood.  The examiner 
concluded that a variety of possible diagnostic labels were 
applied but that the pathological anxiety appeared to be a 
significantly identified diagnosis.

VA Mental Health Clinic outpatient records for September and 
October 1996 reveal that, on September 18, the veteran 
indicated that he was agitated, angry, and depressed because 
his girlfriend had broken up with him.  The veteran's affect 
on September 27 was blunted, his mood was angry, and he was 
moderately depressed.  The veteran reported a decrease in 
irritability, obsessive thoughts, and anxiety in October 
1996.

According to an October 1996 report from Ball Psychological 
Clinic, an MMPI-2 psychological evaluation revealed rather 
serious emotional psychopathology with an elevated level of 
post-traumatic stress and an uncontrolled and furious anger.

On VA psychiatric examination in June 1997, the veteran 
indicated that he was receiving outpatient treatment and 
taking medication for his psychiatric problems.  He said that 
the medication helped control his anger.  The veteran said 
that he was currently looking for work, and he apparently no 
longer had a girlfriend due to his sexual difficulties.  He 
complained primarily about sexual problems and of anger at VA 
and the VA foreign doctors who had treated him in the past.  
Mental status examination revealed that the veteran was 
pleasant and cooperative and spoke normally and reasonably.  
He was not considered angry, hostile, or hyperalert.  His 
cognitive functioning was excellent.  The diagnoses were male 
erectile disorder, depressive disorder with anxiety, and 
mixed personality disorder.  The examiner concluded that the 
veteran's capacity for intimate sexual relations was 
considerably diminished because of the consequences of his 
right orchiectomy, which clearly affected his overall mood; 
it was also noted that the veteran appeared to have some 
significant social impairment with difficulties in performing 
tasks, which have resulted in a depressed mood, anxiety, 
suspiciousness, and other problems.  The examiner did not 
believe that the veteran had symptoms of post-traumatic 
stress disorder (PTSD).

VA Mental Health Clinic records from June 1997 to June 1998 
reveal that the diagnosis in September 1997 was PTSD 
secondary to surgery and resultant complications, as well as 
major depression, single episode, of moderate severity.  The 
assessment in December 1997 was PTSD, noncombat, GAF 40.  The 
veteran's complaints in April 1998 included mood swings, 
irritability with coworkers, isolation, intrusive thoughts, 
and nightmares.  The assessment was PTSD, moderate, 
recurrent, in partial remission.  

On VA psychological evaluation in August 1998, the veteran 
said that he had been unemployed for the previous year, 
having resigned his job with a VARO after ten months because 
of mental and emotional instability.  He complained of being 
nervous, angry, and tense.  He indicated that his stomach 
hurt all of the time and that he had difficulty swallowing.  
He was fully oriented, did not have panic attacks, and did 
not have difficulty concentrating.  His memory was very poor; 
he got angry easily; he got depressed, which was helped by 
medication; and he had trouble sleeping.  The diagnoses were 
depression and anger, and painful residuals of testicular 
surgery.  GAF was 80.  The examiner concluded that the 
veteran's agitation and anger appeared to interfere with his 
goal of obtaining a good employment position.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 C.F.R. Part 4 
(1998).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52700 (1996).  In Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  

Under Diagnostic Code 9411, 38 C.F.R. § 4.132, effective 
prior to November 7, 1996, a 10 percent evaluation is 
warranted when there is emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is definitely impaired 
and his psychoneurotic symptoms result in definite industrial 
impairment.  A 50 evaluation is warranted when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is considerably impaired and his 
psychoneurotic symptoms result in considerable industrial 
impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

Outpatient records prior to September 18, 1996, indicate that 
the veteran was in school, that he had a girlfriend, and that 
his GAF was 95.  On VA examination in July 1996, the VA 
examiner felt that the veteran did not have any significant 
social or occupational impairment.  Consequently, an 
evaluation in excess of 10 percent for depressive disorder 
with anxiety is not warranted under the old criteria prior to 
September 18, 1996.  However, beginning in September 1996, 
after the veteran's girlfriend broke up with him, his 
psychiatric symptomatology appears to have increased in 
severity.  He was described in September 1996 as moderately 
depressed, and a private psychological evaluation in October 
1996 revealed rather serious emotional psychopathology.  
Subsequent records show continued problems with depression, 
anxiety, difficulty sleeping, irritability, and isolation 
from others. His GAF in December 1997 was 40.  Consequently, 
in the Board's opinion, the manifestations of the veteran's 
service-connected psychiatric disability are of sufficient 
magnitude, with the application of 38 C.F.R. § 4.7, to be 
found to result in definite impairment in the veteran's 
ability to obtain or retain employment.  Therefore, a rating 
of 30 percent is warranted for his psychiatric disability, 
effective September 18, 1996, under the old criteria.

A rating of 50 percent is not warranted under the old 
criteria because the resulting industrial impairment does not 
more nearly approximate considerable than definite.  In this 
regard, the Board notes that the veteran indicated on VA 
examination in June 1997 and August 1998 that his condition 
was helped by medication.  In August 1998, he was fully 
oriented, did not have panic attacks, and did not have 
difficulty concentrating.  The veteran's GAF in August 1998 
was 80.  The above evidence establishes that the veteran's 
service-connected psychiatric disability does not more nearly 
approximate the criteria for a 50 percent evaluation under 
the criteria in effect prior to November 7, 1996.  

Under the new criteria for psychiatric disability, effective 
November 7, 1996, a 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress; or, symptoms are controlled by continuous medication.  
A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The veteran manifested few, if any, of the symptoms noted 
under the new criteria for a 30 percent evaluation prior to 
September 18, 1996, such as depression, panic attacks, or 
chronic sleep impairment.  In fact, as noted above, he was 
not considered to have any significant industrial impairment 
on VA examination in July 1996.  Moreover, the new criteria 
are not for consideration in evaluating the psychiatric 
disability prior to September 18, 1996, since they did not 
become effective until November 7, 1996.  See Rhodan v. West, 
12 Vet. App. 55, 57 (1998).  

With respect to the evidence beginning September 18, 1996, 
the veteran has manifested few of the symptoms identified in 
the criteria for a 50 percent rating, with no significant 
evidence of symptomatology such as abnormal speech, 
difficulty understanding complex commands, panic attacks, or 
impaired abstract thinking.  Therefore, the disability 
clearly does not more nearly approximate the new criteria for 
a 50 percent rating than those for a 30 percent rating.


ORDER

Service connection for bilateral knee disability and left 
ankle disability is denied.

An evaluation in excess of 10 percent for depressive disorder 
with anxiety prior to September 18, 1996, is denied.

Subject to the provisions governing the payment of monetary 
benefits, a 30 percent disability rating for depressive 
disorder with anxiety beginning September 18, 1996, is 
granted.




REMAND

VA outpatient records for February 1998 reveal that it was 
recommended that the veteran be given an 
esophagogastrodoudenoscopy (EGD).  The veteran indicated on 
VA gastrointestinal examination in August 1998 that an EGD 
was planned for October 1998.  However, no EGD report for 
October 1998 is on file.

In light of the above, the Board finds that additional 
development is required prior to final disposition of the 
issue of entitlement to an evaluation in excess of 10 percent 
for gastroesophageal reflux with hiatal hernia and 
esophagitis.  Therefore, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers, including VA, who 
may possess additional records pertinent 
to his pending claim.  The veteran should 
be specifically asked whether an EGD has 
been conducted since August 1998.  Any 
health provider identified should be 
asked by the RO for copies of the 
veteran's clinical records not currently 
on file.  Any records obtained should be 
associated with the claims folder.  The 
veteran should be asked to sign any 
necessary consent forms for release of 
his private medical records.

2.  Then, the RO should undertake any 
other indicated development, to include a 
VA examination if deemed warranted by the 
RO.  Then, the RO should readjudicate the 
issue of entitlement to an evaluation in 
excess of 10 percent for gastroesophageal 
reflux with hiatal hernia and 
esophagitis, to include consideration of 
the provisions of 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. §§ 3.321(b)(1), and 4.7.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

